                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Sharon Walker,                                )
                                              )
                       Plaintiff,             )           Civil Action No.: 3:17-cv-01586-JMC
                                              )
               v.                             )                          ORDER
                                              )
DDR Corp., BRE DDR Harbison Court             )
LLC, Joe Doe No. 1, John Doe No. 2,           )
John Doe Company No. 1, Joe Doe               )
Company No. 2, Joe Doe Company No. 3,         )
                                              )
                                              )
                       Defendants.            )
                                              )
                                              )
BRE DDR Harbison Court LLC, 1                 )
                                              )
               Third-Party Plaintiff,         )
                                              )
               v.                             )
                                              )
Coffelt Consolidated Holdings Inc., d/b/a     )
Elite Sweeping Service,                       )
                                              )
               Third-Party Defendant.         )

       This matter is before the court for review of DDR Corp. and BRE DDR Harbison Court

LLC’s (collectively, “Defendants”) Motion in Limine to Exclude Certain Post-Incident Materials

(ECF No. 66). Defendants’ Motion was filed on August 31, 2018, and Plaintiff Sharon Walker

(“Plaintiff”) responded in opposition on September 11, 2018. (ECF Nos. 66, 70.) For the reasons



1
  CM/ECF indicates that DDR Corp. is a third-party plaintiff to the case. However, numerous
filings of the parties do not indicate that DDR Corp. is a third-party plaintiff. (See ECF Nos. 42,
43, 44, 51, 55, 58, 66, 70.) Upon review of Defendants’ Motion to Amend Answer to Assert Third-
Party Claims, it seems that only BRE DDR Harbison Court LLC brings claims against a third-
party defendant. (ECF No. 14.) Therefore, the court directs the Clerk of Court for the United States
District for the District of South Carolina to remove DDR Corp. as a third-party plaintiff from the
CM/ECF.
                                                  1
stated herein, the court GRANTS IN PART and DENIES IN PART Defendants’ Motion in

Limine to Exclude Certain Post-Incident Materials (ECF No. 63).

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       On June 19, 2014, Plaintiff used a parking lot, owned, maintained, and managed by

Defendants, in Columbia, South Carolina. (ECF No. 1-2 at 4 ¶ 10.) While using the parking lot,

Plaintiff allegedly stepped into a hole between a water meter lid and the parking lot’s surface. (Id.)

Plaintiff maintains that she “fell violently to the ground and sustained serious injuries to her right

knee.” (Id. at 4 ¶ 11.) As a result of the purported accident, DDR property manager Lisa Nesbitt

(“Nesbitt”) prepared an incident report and e-mailed Greg Coffelt, the principal of the third-party

Defendant. (ECF No. 66-1 at 2; ECF No. 66-4 at 1.) The parking lot was repaved after Plaintiff’s

accident, but before she filed the instant lawsuit. (ECF Nos. 43, 55.) After Plaintiff initially filed

her Complaint in the Richland County Court of Common Pleas on May 9, 2017, Defendants

removed the case to the United States District Court for the District of South Carolina on June 16,

2017. (ECF Nos. 1, 1-1.) Plaintiff’s action is brought under the South Carolina laws of negligence.

(ECF No. 1-1.)

       On August 31, 2018, Defendants filed a Motion in Limine to Exclude Certain Post-Incident

Materials. (ECF No. 66.) First, Defendants argue that Nesbitt’s incident report should be excluded

because it is unfairly prejudicial under Rule 403 of the Federal Rules of Evidence (“the Rules”)

and contains hearsay for which there is no exception under the Rules. (Id. at 2–3.) Specifically,

Defendants claim that a narrative portion of the incident report are the words of a Fast Signs

manager, not those of Nesbitt, and, therefore, that portion of the incident report is inadmissible

hearsay. (Id. at 3; ECF No. 66-1 at 1–3.) The narrative section at issue states: “claimaint [sic] was

leaving tenant space, her car was shadowing a water meter cover that was not even and she tripped



                                                  2
on it and fell.” (ECF No. 66-3 at 1.) Secondly, Defendants maintain that an e-mail from Nesbitt to

Coffelt is unfairly prejudicial under Rule 403 because it confuses the issues and may mislead the

jury. (ECF No. 66 at 3–4.) Nesbitt’s e-mail states:

       “Do you recall a woman was leaving Battery’s Plus, her car basically cast a shadow
       over the parking lot where an uneven drain cap was and she tripped and fell? I
       THINK I asked Choate to run over and put a cone on it and MAYBE we had WW
       fix the drain and then we did the asphalt.”

(ECF No. 66-4 at 1.) Based upon the Rules, Defendants request the court to exclude the incident

report and the e-mail between Nesbitt and Coffelt. (ECF No. 66 at 4.)

       Plaintiff filed a Memorandum of Law in Opposition to Defendants’ Motion on September

11, 2018. (ECF No. 70.) Plaintiff first argues that the incident report is admissible under Rule

801(d)(2)(d) and Rule 803(6) of the Rules because the report qualifies as an admission by the

opposing party and is a business record. (Id. at 3-6.) As it relates to Nesbitt’s e-mail, Plaintiff

likewise submits that it is admissible under Rule 801(d)(2)(d) and Rule 803(6) because it also

qualifies as an admission and a business record. (Id. at 7–8.) Premised upon the aforementioned

evidentiary theories, Plaintiff requests the court to deny Defendants’ Motion. (Id. at 8.)

       The court heard oral arguments from Plaintiff and Defendants on December 5, 2018. (ECF

No. 90.) During the hearing, Defendants continued to argue for the exclusion of “certain post-

incident materials,” while Plaintiff maintained that the incident report and e-mail were admissible

under the Rules. (Id.) This issue has been extensively briefed by the parties and is now ready for

the court’s review. See Walker v. DDR Corp., C/A No. 3:17-cv-01586-JMC, 2019 WL 142303, at

*2 (D.S.C. Jan. 9, 2019) (citations omitted).

                                      II. LEGAL STANDARD

       “Questions of trial management are quintessentially the province of the district courts.”

United States v. Smith, 452 F.3d 323, 332 (4th Cir. 2006). “The purpose of a motion in limine is

                                                 3
to allow a court to rule on evidentiary issues in advance of trial in order to avoid delay, ensure an

even-handed and expeditious trial, and focus the issues the jury will consider.” United States v.

Verges, No. 1:13cr222 (JCC), 2014 WL 559573, at *2 (E.D. Va. Feb. 12, 2014). When ruling upon

a motion in limine, a federal district court exercises “wide discretion.” United States v. Aramony,

88 F.3d 1369, 1377 (4th Cir. 1996) (quoting United States v. Heyward, 729 F.2d 297, 301 n.2 (4th

Cir. 1984)). Nevertheless, a motion in limine “should be granted only when the evidence is clearly

inadmissible on all potential grounds.” Verges, 2014 WL 559573, at *3. See also Fulton v. Nisbet,

C/A No. 2:15-4355-RMG, 2018 WL 565265, at *1 (D.S.C. Jan. 25, 2018).

                                           III. DISCUSSION

A. The Admissibility of Nesbitt’s Incident Report

        Defendants seek to exclude the narrative portion of the incident report which states the

following: “claimaint [sic] was leaving tenant space, her car was shadowing a water meter cover

that was not even and she tripped on it and fell.” (ECF No. 66-3 at 1.) Defendants argue that the

statement contains multiple layers of hearsay because Nesbitt received the narrative from a Fast

Signs manager, an employee of the tenant occupying the premises of the accident. (ECF No. 66 at

2–3.) Defendants also maintain that the incident report is unfairly prejudicial. (Id. at 2.) During the

hearing, Defendants requested the court, at a minimum, to redact the narrative section of the

incident report. Plaintiff, on the other hand, submits that Nesbitt wrote the narrative within the

scope of her employment and “adopted or believed the statement to be true . . . .” (ECF No. 70 at

5.) In addition, Plaintiff maintains that the incident report is an admission by a party opponent and,

therefore, not hearsay. (Id. at 4.)

        Generally, under the Federal Rules of Evidence, hearsay is inadmissible. FED. R. EVID.

802. However, Rule 803(6) provides that a “record of an act, event, [or] condition” is admissible



                                                  4
when certain conditions are met. See FED. R. EVID 803(6). Defendants concede that the incident

report itself is admissible as a business record under Rule 803(6), but contest the narrative portion

because it came from the Fast Signs manager and, therefore, constitutes hearsay. (See ECF No. 66

at 3.) Defendants’ argument prevails for several reasons. “‘Hearsay’ means a statement that: (1)

the declarant does not make while testifying at the current trial or hearing; and (2) a party offers

in evidence to prove the truth of the matter asserted in the statement.” FED. R. EVID. 801(c)

(emphasis added). In addition, “[h]earsay within hearsay is not excluded by the rule against

hearsay if each part of the combined statements conforms with an exception to rule.” FED. R. EVID.

805. During her deposition, Nesbitt opined that the narrative portion of the incident report “came

from the [Fast Signs] manager.” (See ECF No. 66-1 at 3.) The parties indicated, during the hearing,

that the Fast Signs manager would not be testifying in the event of a trial. Accordingly, the

narrative portion is hearsay unless an exception applies because Nesbitt dictated what was told to

her by the Fast Signs manager. See FED. R. EVID. 801, 805.

        Plaintiff maintains that the narrative portion is admissible because it “qualifies as an

admission and thus is not hearsay.” (ECF No. 70 at 4.) Moreover, Plaintiff argues that Nesbitt

made the statement “within the scope of her employment” and “adopted or believed the statement

to be true . . . .” (Id. at 5.) Plaintiff’s arguments miss the mark. Given that Nesbitt testified that the

narrative portion “came from the [Fast Signs] manager,” her dictation is unequivocally hearsay

within hearsay under Rule 805. (See ECF No. 66-1 at 3.) Because Nesbitt is not an opposing party

in the instant lawsuit, Rule 801(d)(2) only allows the statement’s admissibility if it “was made by

a person whom the party authorized to make a statement on the subject” or “was made by the

party’s agent or employee within the scope of that relationship and while it existed.” See FED. R.

EVID. 801(d)(2)(C)–(D). There is no evidence suggesting that Defendants “authorized” the Fast



                                                    5
Signs manager to make a statement on the subject. (See ECF Nos. 66, 66-3, 70.) Although Nesbitt

was employed by Defendants, thereby allowing her dictation to qualify under Rule 801(d)(2)(D),

there is no evidence that the Fast Signs manager was Defendants’ “agent or employee” and

provided the statement “within the scope of that relationship and while it existed.” 2 (See ECF Nos.

66, 66-3, 70.) Thus, the narrative portion of the incident report is inadmissible hearsay. 3 FED. R.

EVID. 802.

B. The Admissibility of Nesbitt’s E-mail to Coffelt

       Concerning Nesbitt’s e-mail to Coffelt, Defendants only invoke Rule 403 and claim that

the e-mail may confuse the issues and mislead the jury because Nesbitt was not present during the

actual investigation. (See ECF No. 66 at 3–4.) Contrary to the incident report, Defendants do not

seem to challenge the e-mail on hearsay grounds. (See id.) In opposition to Defendants, Plaintiff

contends that the e-mail is relevant because the email was sent after Defendants, purportedly, had

notice of the lawsuit, and Nesbitt “performed her own investigation and visited the site within two

days of the incident.” (ECF No. 70 at 7–8.)

       The Federal Rules of Evidence provide the following: “The court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” FED. R. EVID. 403 (emphasis added). A federal

district court has “broad discretion” to render a judgment under Rule 403. See United States v.




2
  During the hearing and in her response to Defendants’ Motion, Plaintiff did not and does not
provide any hearsay exception as it relates to the Fast Signs manager’s communication to Nesbitt
and seems to completely ignore the role of the Fast Signs manager. (See ECF No. 70.)
3
  Because the court excludes the narrative section of the incident report as hearsay, it need not
make any findings regarding Defendants’ argument concerning the prejudicial nature of the
narrative section under Rule 403. (See ECF No. 66.)
                                                 6
Simpson, 910 F.2d 154, 157 (4th Cir. 1990) (quoting United States v. Tindle, 808 F.2d 319, 327

n.6 (4th Cir. 1986)). Generally, “[a]ll relevant evidence is ‘prejudicial’ in the sense that it may

prejudice the party against whom it is admitted.” Mullen v. Princess Anne Volunteer Fire Co., Inc.,

853 F.2d 1130, 1134 (4th Cir. 1988). Rule 403 is only concerned with “unfair prejudice,” which

is “the possibility that the evidence will excite the jury to make a decision on the bases of a factor

unrelated to the issues properly before it.” Id. (citations omitted).

         Adhering to those guiding principles, Nesbitt’s e-mail says the following:

         “Do you recall a woman was leaving Battery’s Plus, her car basically cast a shadow
         over the parking lot where an uneven drain cap was and she tripped and fell? I
         THINK I asked Choate to run over and put a cone on it and MAYBE we had WW
         fix the drain and then we did the asphalt.”

(ECF No. 66-4 at 1.) As an initial matter, Nesbitt’s e-mail is relevant to Plaintiff’s claim because

it is indicative of the actual occurrence of an accident, Defendants’ response to the alleged

accident, and Defendants’ knowledge of whether there was an issue with the water valve. 4 (See

ECF No. 66-4 at 1.) Therefore, the e-mail is direct evidence of how Defendants’ either maintained

or failed to maintain the water valve and whether the water valve was in a state of disrepair. See

Am. Home Assurance Co. v. Merk & Co., Inc., 462 F. Supp. 2d 435, 442–43 (S.D.N.Y. 2006)

(holding that e-mails were not unduly prejudicial in a breach of contract claim because the e-mails

were direct evidence of how a party interpreted a contract and the mutual understanding of the

parties). Moreover, there is no indication, as suggested by Defendants, that the e-mail’s probative

value is substantially outweighed by the confusion of issues or danger of misleading the jury. (ECF

No. 66 at 3–4.) Instead, in this instance, the danger of prejudice is substantially outweighed by the

probative value of the e-mail, thereby making the e-mail properly admissible. See Sec. & Exch.




4
    Defendants do not contest the relevancy of the e-mail. (See ECF No. 66 at 3–4.)
                                                   7
Comm’n v. Goldstone, No. CIV 12-0257 JB/GBW, 2016 WL 4483865, at *10 (D.N.M. July 20,

2016) (holding that e-mails, detailing a defendant’s motive and intent, were not unfairly prejudicial

because the probative value was “high and substantially outweigh[ed] any prejudicial value or

danger [posed to] . . . the jury” (citation omitted)).

        Defendants maintain that “using the e[-]mail in an attempt to accuse Defendants of making

an admission is taking the correspondence out of context, thereby confusing the issues and

misleading the jury.” (ECF No. 66 at 4.) Defendants’ argument is unpersuasive. The Federal Rules

of Evidence provide that a statement is excluded from being hearsay when it is “offered against an

opposing party” and “was made by the party’s agent or employee on a matter within the scope of

that relationship and while it existed . . . .” FED. R. EVID. 801(d)(2)(D). During the time in which

Nesbitt sent the e-mail, she was employed by Defendants. (ECF No. 70-1 at 3–4.) Additionally,

Plaintiff is clearly offering the statement against Defendants. (ECF No. 70 at 7–9.) Therefore, the

court finds Defendants’ argument without merit as it relates to Nesbitt’s e-mail to Coffelt, and the

e-mail is admissible. 5

                                           IV. CONCLUSION

        After a careful examination of Defendants’ Motion in Limine to Exclude Certain Post-

Incident Materials (ECF No. 66), Plaintiff’s Memorandum of Law in Opposition to Defendants’

Motion (ECF No. 70), and the parties’ arguments at the hearing, the court GRANTS IN PART



5
  The court also observes that Nesbitt sent the e-mail within the scope of her own personal
knowledge because the e-mail was sent almost a month after she created the incident report or
spoke with the Fast Signs manager who purportedly conveyed the details of the accident to her.
(See ECF No. 66-1 at 3; ECF No. 66-3 at 1; ECF No. 66-4 at 1.) Moreover, unlike the incident
report, Nesbitt’s e-mail does not indicate that her description of the incident are the direct words
of the Fast Signs manager, which would implicate hearsay concerns. (See ECF No. 66-4 at 1.)
Lastly, unlike the incident report, Nesbitt’s e-mail is a question and not a statement, thereby
making the e-mail outside the scope of hearsay. See FED. R. EVID. 801(c). (Compare ECF No. 66-
3 at 1, with ECF No. 66-4 at 1.)
                                                   8
and DENIES IN PART Defendants’ Motion in Limine to Exclude Certain Post-Incident Materials

(ECF No. 66).

      IT IS SO ORDERED.




                                                          United States District Judge
January 25, 2019
Columbia, South Carolina




                                            9
